In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                         No. 14-862V
                                  Filed: December 16, 2014

****************************
RUSSELL BAKER,             *
                           *
               Petitioner, *                             Findings of fact; Proof of Vaccination
v.                         *
                           *
SECRETARY OF HEALTH        *
AND HUMAN SERVICES,        *
                           *
               Respondent. *
                           *
****************************

Paul Brazil, Esq., Muller Brazil, LLP, Philadelphia, PA, for petitioner.
Justine Daigneault, Esq., U.S. Dept. of Justice, Washington, DC, for respondent.

                                ORDER and RULING ON FACTS 1

Vowell, Special Master:

       On September 17, 2014, Russell Baker [“petitioner”] filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq, [the “Vaccine Act” or “Program”]. Petitioner alleges he suffered pain
and reduced range of motion in his shoulder and arm following the administration of an
influenza vaccine on November 3, 2013. (See Petition at 1-2.) The case was assigned
to the Special Processing Unit of the Office of Special Masters.

                                       I. Procedural History.

      A telephonic status conference was held on October 14, 2014. Paul Brazil
appeared on behalf of petitioner, and Justine Daigneault appeared on behalf of
respondent. (See Order, issued Oct. 14, 2014 (“ECF No. 8”), at 1.) Daniel Horner
appeared on my behalf as the OSM staff attorney managing this case. During the call,
respondent’s counsel requested further proof of vaccination indicating in which arm
1
 Because this unpublished ruling contains a reasoned explanation for the action in this case, it will be
posted on the United States Court of Federal Claims' website, in accordance with the E-Government Act
of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17, 2002). In accordance with Vaccine Rule
18(b), petitioners have 14 days to identify and move to redact medical or other information, the disclosure
of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that the identified
material fits within this definition, I will redact such material from public access.
petitioner received the implicated vaccination. (Id.) Petitioner had submitted an invoice
from Sweetbay Supermarket pharmacy demonstrating that the influenza vaccine had
been administered on November 3, 2013. (See Ex. 1.) It did not, however, indicate an
injection site. (Id.) Petitioner’s counsel indicated that he did not believe further
vaccination records were available, but agreed to take 30 days to investigate whether
the record of the case could be supplemented. (See ECF No. 8, at 1.)

        On November 13, 2014, petitioner’s counsel filed a statement of completion
indicating that all available records had been filed. (See ECF No. 10.) Petitioner also
filed an affidavit swearing that his November 3, 2013 vaccination was administered in
his left arm. (See Ex. 4.) On December 15, 2014, respondent filed a status report
requesting “a ruling as to whether the evidence is sufficient to establish that petitioner
received an influenza vaccine in his left arm on November 3, 2013.” (See ECF No. 11,
at 1.)

                                   II. Factual Finding.

        The immunization record from the Sweetbay Supermarket pharmacy is sufficient
proof of vaccination. (See Ex. 1.) Additionally, petitioner filed an affidavit indicating he
received an influenza vaccination at the Sweetbay Supermarket in his left shoulder on
November 3, 2013. (See Ex. 4, filed November 13, 2014.) In that affidavit, petitioner
avers that he recalls that the vaccine was administered in his left arm, because he is
right handed and requested that the vaccine not be given in his dominant arm. (Id.)
Moreover, in the medical records filed, petitioner consistently describes an influenza
vaccination administered in his left shoulder. (See, e.g., Ex. 2, pp. 3-4.) Specifically,
petitioner reported to his doctor on November 15, 2013, that he was experiencing pain
from an influenza vaccine in his left shoulder he had received two weeks prior. (See Ex.
2, p. 4.) In addition, during a follow up exam on December 4, 2013, petitioner’s doctor
further noted that petitioner’s physical examination revealed no pain “to the touch of
area around flu shot site” and again noted that petitioner reported immediate pain in the
left shoulder when the influenza vaccination was administered. (See Ex. 2, p. 3.)

       In the absence of evidence to the contrary, I find that petitioner received an
influenza vaccine in his left shoulder on November 3, 2013.

                                        III. Order.

       Respondent shall file her Rule 4(c) report, or a status report indicating her
position on the merits of this case, by no later than Monday, December 29, 2014.


IT IS SO ORDERED.

                                                 s/Denise K. Vowell
                                                 Denise K. Vowell
                                                 Chief Special Master